DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 03/29/2021.
Claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 9 recites “with the energy” should read “with the amount of energy” for proper antecedent basis.
Claim 1 line 13 recites “the remaining amount of water”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Examiner assumes this limitation references the difference between the final amount of water and the amount of water that is less than the final amount of water.   Alternatively, Applicant may claim contacting an additional amount of water to the intermediate wash bath such to form the final wash bath having the final amount of water and the desired final temperature.
Claim 1 steps (b) to (f) describe a process of calculating the amount of energy to heat the final amount of water to a desired final temperature, but supplying the final amount of water in two stages (c) and (f).  However, step (e) includes “at least about 3 minutes” of washing between the first amount of water and the remaining amount of water, while the “amount of energy” appears the same as the original calculation and step (f) still arrives at “the desired final temperature”.  As such, it is unclear as recited whether the claims assume no heat loss during the “washing” step (e) or the calculations included the assumed heat loss or if there is an unclaimed intermediate heating step to makeup for heat loss, such that step (f) still arrives at “the desired final temperature”.  Applicant’s clarification is respectfully requested.
Claim 4 recites “this fabric type is considered” in line 2.  It is unclear as recited whether the claim requires the use of the fabric type or not in determining the amount of water.  Examiner suggest “this fabric type is used”.
Claim 6 lines 2-3 recites “the total amount of water”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a final amount of water”.
Claim 8 recites “wherein the intermediate washing (e)”.  There is insufficient antecedent basis for this limitation in the claim.   Claim 1 recites “(e) washing the fabric in the intermediate wash bath…”.  Examiner suggests “wherein the washing in (e)”.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 5 “less than the final amount water” should read “less than the final amount of water”.  
Claim 6 recites “wherein the amount of water…is: (a) is in… (b) is in…” should read “wherein the amount of water…is: (a) in… (b) in…” (note duplicate recitations of “is”). 
Claim 7 “wherein the washing time” should read “wherein a ratio of the washing time”.  
Claim 14 line recites “in-let of an automatic washing machine” should read “inlet of the automatic washing machine”.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest of prior art of record US 2011/047713 A1 and US 2018/0245268 A1 teach it is well-known in the laundry cleaning art to supply a first wash water having a high temperature for an intermediate wash and supplying a second lower temperature water to arrive at a predetermined temperature for a final wash for purposes of high temperature, high concentration cleaning and sterilization, US 2016/0060800 A1 further teaches the use of high temperatures for lifting fatty solids, but the prior art of record does not teach, suggest or motivate (a) calculating a final amount of water to be added to a final wash bath; (b) calculating the amount of energy needed to heat this final amount of water to a desired final temperature; (c) contacting an amount of water that is less than the final amount water with fabric to form an intermediate wash bath, wherein a detergent composition is contacted to the fabric during the formation of the intermediate wash bath, or prior to the formation of the intermediate wash bath; (d) heating the water that contacts the fabric during (c) with the energy calculated in (b) such that the intermediate wash bath has a temperature above the desired final temperature; (e) washing the fabric in the intermediate wash bath for at least about 3 minutes; (f) contacting the remaining amount of water to the intermediate wash bath to form the final wash bath having the desired final temperature; (g) washing the fabric in the final wash bath for at least about 5 minutes; and (h) rinsing the fabric, in the context of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160060800 - note high temperature high concentration for lifting fatty solids
US 20180245268 - note use of allergen high temperature water or steam for controlled time, then mixed with lower temperature water for final desired temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711